UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1966


WILLIAM CLAYTON STANSBURY, JR.,

                    Plaintiff - Appellant,

             v.

CITY OF ANNAPOLIS,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Timothy J. Sullivan, Magistrate Judge. (1:15-cv-00497-TJS)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Clayton Stansbury, Jr., Appellant Pro Se. Gary Michael Elson, CITY OF
ANNAPOLIS OFFICE OF LAW, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Stansbury, Jr., appeals the magistrate judge’s judgment for the defendant

following a bench trial on Stansbury’s discrimination and retaliation claims under the

Americans with Disabilities Act, 42 U.S.C.A. 12101-12213 (West 2013 & Supp. 2018). *

In the appeal of a bench trial, we review findings of fact for clear error and conclusions of

law de novo. Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 357 (4th Cir. 2014). But

Stansbury does not challenge the magistrate judge’s factual findings or retaliation holding

on appeal; rather, he only raises two legal arguments regarding his discrimination

complaint. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”).

       First, Stansbury asserts that because his employer knew of his need for disability

accommodation, it should be held liable for its failure to initiate an informal, interactive

process seeking a reasonable accommodation for him. But we have held that “liability

for failure to engage in an interactive process depends on a finding that, had a good faith

interactive process occurred, the parties could have found a reasonable accommodation

that would enable the disabled person to perform the job’s essential functions.” Wilson v.

Dollar Gen. Corp., 717 F.3d 337, 347 (4th Cir. 2013) (quotation marks omitted). The




       *
       The parties consented to the exercise of jurisdiction by the magistrate judge. See
28 U.S.C. § 636(c)(1) (2012).


                                             2
magistrate judge found that Stansbury could not meet that standard, and we see no error

in that determination.

       Second, Stansbury argues that the magistrate judge improperly failed to consider

the defendant’s accommodations for other employees. However, unlike in Stansbury’s

situation, those employees were moved to other positions for reasons unrelated to a

disability. In addition, an employer is “not required to find another job for an employee

who is not qualified for the job he . . . was doing,” Guillot v. Garrett, 970 F.2d 1320,

1326 (4th Cir. 1992) (internal quotation marks omitted), to reassign essential job

functions, Martinson v. Kinney Shoe Corp., 104 F.3d 683, 687 (4th Cir. 1997), or to

assign an employee permanent light duty, Carter v. Tisch, 822 F.2d 465, 467 (4th

Cir. 1987).

       Therefore, we affirm the magistrate judge’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3